DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 12/31/2019.
B.	Claims 1-20 remains pending.
 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Greco, Michael A. et al. (US Pub. 2020/0335064 A1), herein referred to as “Greco”.





receive, via the user interface, a selection of a target file or an event involving the target file (fig. 16 is high level overview of the user interface, par. 75 wherein 1610a-c are timelines that represent spatial recorded time to display information chronologically, 1622a-c and 1624a-b are icons of any shape, size visualization that represent files);

generate, responsive to receiving the selection, a trace of first data in the target file to a plurality of file instances in a network each having at least one version of the first data, each of the plurality of file instances related to at least the target file or another of the plurality of file instances via at least one file operation or data operation (par.103 discusses fig. 20a-d with having tracked files cross multiple timelines to show shared files between these timelines, wherein user can share file to other data sources/platforms and it would be reflected via these timelines, par. 104-106 explain this in further detail); and

render, via the user interface, the generated trace (fig.16 and 20c shows user interface rendered to screen with file tracing across timelines).


As for claims 2 and 12, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the at least one file operation or data operation comprises at least one of: a file open, file write, file move, file copy, network upload, file rename, file content edit, file permission update, copy and paste, email, copy to storage, or print operation (fig. 16, 1622a is an icon visualization par. 80 termed “origami” which represents a single data object wherein par.75 states that data objects are “without limitation, one or more text messages, emails, images, videos, documents, files, etc.”).

As for claims 3 and 13, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the trace comprises a backward trace of the first data to a source of the first data in the network (fig. 20A-D and par. 109 shows animation of movement of files being traced/tracked across different channels; this encompasses backwards and forwards movements across channels).

As for claims 4 and 14, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the trace comprises a forward trace of the first data to at least one destination file instance (fig. 20A-D and par. 109 shows animation of movement of files being traced/tracked across different channels; this encompasses backwards and forwards movements across channels).

As for claims 5 and 15, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the first data comprises classified or sensitive data (fig. 16, 1622a is an icon visualization par. 80 termed “origami” which represents a single data object wherein par.75 states that data objects are “without limitation, one or more text messages, emails, images, videos, documents, files, etc.”; wherein classified and sensitive data would be encompassed as these types of data would be inherent; alternatively time sensitive data can be represented of the data objects in par. 154).

As for claims 6 and 16, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the tracing engine is further configure to provide, for two adjacent file instances of the plurality of file instances along a portion of the trace, a corresponding file operation or data operation relating the two adjacent file instances (par.109 sending file instances to two or more timelines during movement of file).

As for claims 7 and 17, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the tracing engine is further configured to render the generated trace by displaying a graph of the generated trace (fig.20c is a graph of timelines depicted in user interface).

As for claims 8 and 18, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the tracing engine is further configured to render a first portion of the trace linking two adjacent file instances of the plurality of file instances, by 

As for claims 9 and 19, Greco teaches. The system of claim 1 and corresponding method of claim 11, wherein the generated trace represents a timeline of events corresponding to the at least one file operation or data operation (fig.20d shows user view channel that of events taken place).

As for claim 10, Greco teaches. The system of claim 1, wherein the tracing engine is further configured to generate statistics of types of file operations or data operations associated with the generated trace (par. 143 is prefect statistics used for efficiency while par. 199 is the statistics/status of data elements and conveying that information to the user) Examiner recommends further clarification on “statistics”).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 9, 2021